ARMSTRONG, P. J.,
dissenting.
The majority affirms an Oregon Liquor Control Commission (OLCC) order that denied petitioner’s application for a liquor license. I agree with the majority’s rejection of petitioner’s challenge to the minor decoy operation that led to the sale of beer on which the OLCC relied to deny petitioner’s application. I disagree, however, with its conclusion that the OLCC adequately explained the basis for its finding that petitioner’s nine-year-old daughter sold beer to the minor decoy.
Agencies must “demonstrate in their opinions the reasoning that leads the agency from the facts that it has found to the conclusions that it draws from those facts.” Drew v. PSRB, 322 Or 491, 500, 909 P2d 1211 (1996) (emphasis in original). If an agency fails to explain its reasoning, we must vacate its order and remand it to the agency for further consideration. Id. at 500-01.
The majority concludes that the term “sell” means “ ‘to give up to another for money or other valuable consideration’ ” or to “ “hand over or transfer title to.’ ” 196 Or App at 552. In light of that definition, the OLCC order does not explain how the findings that it made about the daughter’s actions support its conclusion that she sold the beer. The OLCC found that petitioner supervised and instructed her daughter throughout the sale. It also found that petitioner, and not her daughter, handled the beer. The OLCC did not focus on whether the daughter or petitioner or both gave up or transferred title of the beer to the minor. It focused, instead, on the daughter’s handling of the money, her statement of the beer’s price, and her operation of the cash register. Given the OLCC’s findings that petitioner directly supervised her daughter throughout the sale and also handled the beer and gave it to the minor, the commission has not sufficiently explained how, in light of a correct understanding of the term “sells,” the daughter sold the beer to the minor. I therefore would vacate the OLCC order and remand to the commission the issue whether the daughter sold the beer.
I respectfully dissent.